Devine, Associate Justice.
The indictment charged that appellee, “ in the county of Bell, in said State of Texas, on the 24th day of December, anno Domini one thousand eight hundred and seventy-three, did then and there designedly make an obscene and indecent exhibition of his person in public, contrary to law and against the peace and dignity of the State.” This indictment was sufficient. In the language of Chief Justice Roberts, in the case of John C. Moffit, charged with indecent exposure or exhibition of his person, and decided at this term, “ it is generally sufficient and proper in indictments of this character that the language of the statute should be followed—nothing more- nor less.” In Arkansas, under a statute in almost the precise language of ours, an indictment charging the offense as in the one before the court was held to be sufficient. (The State v. Hazle, 20 Ark., 186.) The court erred in sustaining the exceptions to the indictment, for which the judgment is reversed and the cause remanded.
Reversed and remanded.